DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Election/Restrictions
The restriction requirement of 25 June 2021 is hereby withdrawn.
Claim Rejections - 35 USC § 112
The following is a quotation of the first paragraph of 35 U.S.C. 112(a):
(a) IN GENERAL.—The specification shall contain a written description of the invention, and of the manner and process of making and using it, in such full, clear, concise, and exact terms as to enable any person skilled in the art to which it pertains, or with which it is most nearly connected, to make and use the same, and shall set forth the best mode contemplated by the inventor or joint inventor of carrying out the invention.

The following is a quotation of the first paragraph of pre-AIA  35 U.S.C. 112:
The specification shall contain a written description of the invention, and of the manner and process of making and using it, in such full, clear, concise, and exact terms as to enable any person skilled in the art to which it pertains, or with which it is most nearly connected, to make and use the same, and shall set forth the best mode contemplated by the inventor of carrying out his invention.

Claims 7 and 8 are rejected under 35 U.S.C. 112(a) or 35 U.S.C. 112 (pre-AIA ), first paragraph, because the specification, while being enabling for "an adapter allowing the in-line vacuum filter to fit a conventional , does not reasonably provide enablement for the claimed “any (emphasis added) conventional vacuum hose” in Claim 7 and “reconfigurable to fit non-conventional vacuum hose” in Claim 8. Inventor can only reasonably claim that which is known to the inventor and the claim of essentially any conventional and any non-conventional connection covers every possible connection including those not known to the inventor.  The specification does not enable make and use the invention commensurate in scope with these claims. The issue is that while "a conventional vacuum hose" and "a non-conventional vacuum hose" may be enabled by the specification which gives some examples of possible adapter connections, the claim of "any" includes those possible connections which cannot be known by the inventor and thus cannot possibly be enabled by the inventor’s disclosure.
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claim 13 recites the limitation "one or more apertures of the actu" in line 2.  There is insufficient antecedent basis for this limitation in the claim. Claim 13 depends from Claim 1 which establishes an actuatable filter paddle but does not establish that such a paddle has apertures. Claim 3 establishes “a plurality of apertures” in “the arcuate concave filter” which is part of the “actuatable filter paddle” of claim 2. Thus it is unclear whether Claim 13 is newly establishing apertures or whether Claim 13 should depend from Claim 3. 
Claim Rejections - 35 USC § 102
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:


(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.


(a)(2) the claimed invention was described in a patent issued under section 151, or in an application for patent published or deemed published under section 122(b), in which the patent or application, as the case may be, names another inventor and was effectively filed before the effective filing date of the claimed invention.

Claim(s) 1, 7, 8, 10, 11, and 13 is/are rejected under 35 U.S.C. 102 (a)(1)/(a)(2)  as being anticipated by Sigurdsson (US 5,411,150).
With regards to Claim 1, 7, 8, 10, and 13 Sigurdsson teaches:
A manifold, part 1, comprising an inlet, part 11, and an outlet, part 8, a collecting container, part 6 (Fig. 2-5) or 17 (Fig. 6 and 7), and an actuatable filter paddle, part 2 which is actuated with a lever, part 14, and an axel, part 7. A flow of air generated by a source of negative pressure, in Sigurdsson a vacuum cleaner, travels from the inlet to the outlet. The actuatable filter paddle, part 2, is disposed within the manifold such that it can be actuated between a first position wherein it is placed within the flow of air, see Sigurdsson Fig. 3, and a second position wherein it is removed from the flow of air, Sigurdsson Fig. 5. (See Sigurdsson Fig. 2-7 and Col. 3 lines 24-36, Col. 4 lines 13-25, Col. 6 lines 15-25 and 35-40)
The inlet and outlet are outfittable, capable of being outfitted, with an adapter for connecting the in-line vacuum filter to a vacuum hose. (See Sigurdsson Fig. 2 parts 11, 12 and 13)  
The flow of air is largely unimpeded regardless of whether the actuatable filter is in the first position or the second position. (See Sigurdsson Fig. 6 and 7 and Col. 4 lines 13-36)
A detachable filter module, part 20, configured to cover one or more apertures of the actuatable filter paddle, part 2. (See Sigurdsson Fig. 6 and 7 and Col. 6 lines 54-67)
With regards to Claim 11 Sigurdsson teaches:
(An alternative interpretation of Claim 1) A manifold, part 1, comprising an inlet, part 11, and an outlet, part 8, a collecting container, part 17, and an actuatable filter paddle, part 21 which is actuated with a lever, part 20, and an axel, part 22. A flow of air generated by a source of negative pressure, in Sigurdsson a vacuum cleaner, travels from the inlet to the outlet. The actuatable filter paddle, part 21, is disposed within the manifold such that it can be actuated between a first position wherein it is placed within the flow of air, see Sigurdsson Fig. 7, and a second position wherein it is removed from the flow of air, Sigurdsson Fig. 6. (See Sigurdsson Fig. 2-7 and Col. 3 lines 24-36, Col. 4 lines 13-25, Col. 6 lines 54-67)
As seen in Fig. 6 and 7 the filter paddle, part 21, is held in place by a lipped portion of the manifold, part 11, on an interior surface thereof when in the first position as air flows through the filter paddle. (See Sigurdsson Fig. 6 and 7. And Col. 6 lines 54-67)
Allowable Subject Matter
Claim 2, and claims 3-6, 9, 12, and 14 which depend from Claim 2 are objected to as being dependent upon a rejected base claim, but would be allowable if rewritten in independent form including all of the limitations of the base claim and any intervening claims.
The following is a statement of reasons for the indication of allowable subject matter:  Claim 2 requires the actuatable .
Other Applicable Prior Art
All other art cited not detailed above in a rejection is considered relevant to at least some portion or feature of the current application and is cited for possible future use for reference. Applicant may find it useful to be familiar with all cited art for possible future rejections or discussion.
Contact Information
Any inquiry concerning this communication or earlier communications from the examiner should be directed to BRIT E ANBACHT whose telephone number is (571)272-9876.  The examiner can normally be reached on M-F 10 am - 7 pm.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Bobby Ramdhanie can be reached on (571) 270-3240.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-9876.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

/CHRISTOPHER P JONES/Primary Examiner, Art Unit 1776                                                                                                                                                                                                        
BRIT E. ANBACHT
Examiner
Art Unit 1776


/BEA/Examiner, Art Unit 1776